Citation Nr: 1510717	
Decision Date: 03/13/15    Archive Date: 03/24/15

DOCKET NO.  08-16 441A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, West Virginia


THE ISSUE

Entitlement to service connection for a pulmonary disorder, to include as due to asbestos exposure.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. Van Wambeke, Counsel

INTRODUCTION

The Veteran served on active duty from May 1969 to January 1971. 

This matter comes to the Board of Veterans' Appeals (Board) on appeal from a February 2006 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Huntington, West Virginia.

The Veteran presented testimony at a hearing before a Decision Review Officer (DRO) in February 2009, and before the undersigned Veterans Law Judge in June 2010.  Transcripts from both hearings are of record.

The claim was recharacterized and remanded by the Board in December 2010 for additional development.  It was remanded again in September 2013.  

The current record before the Board consists entirely of electronic files known as Virtual VA and the Veterans Benefits Management System (VBMS).  

The appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

The Board remanded the claim in September 2013 in part to ask the Veteran to provide his authorization and consent for the release of his complete records from Holzer Clinic.  The Appeals Management Center (AMC) made this request in a September 2013 letter, and the Veteran provided the requisite VA Form 21-4142 in October 2013, but no further action was undertaken by the AMC in violation of 38 C.F.R. § 3.159 (c)(1).  This must be rectified on remand.  


Accordingly, the case is REMANDED for the following action:

1.  Make arrangements to obtain the records identified by the Veteran in the October 2013 VA Form 21-4142, as required by 38 C.F.R. § 3.159 (c)(1).  

2.  Ensure that the foregoing development action has been conducted and completed in full.  If any development is incomplete, appropriate corrective action is to be implemented.

3.  Finally, readjudicate the claim.  If the benefit sought on appeal remains denied, furnish the Veteran and his representative a supplemental statement of the case and provide an appropriate period of time to respond.  The case should then be returned to the Board for further appellate review, if in order. 

The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
KATHLEEN K. GALLAGHER 
Veterans Law Judge, Board of Veterans' Appeals


Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




